Case: 19-11268     Document: 00515565923         Page: 1     Date Filed: 09/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 15, 2020
                                  No. 19-11268
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Nava-Gutierrez, also known as Jose Angel Nava-
   Gutierrez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-151-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Jose Nava-Gutierrez appeals the within-guidelines sentence of 240
   months of imprisonment imposed following his conviction for conspiracy to
   possess with intent to distribute a mixture and substance containing a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11268      Document: 00515565923           Page: 2    Date Filed: 09/15/2020




                                     No. 19-11268


   detectable amount of methamphetamine. He challenges the substantive
   reasonableness of his sentence, asserting that the district court failed to
   consider his mitigating argument that he entered the drug trafficking
   conspiracy due to intimidation and fear of violent retribution by cartel
   members in Mexico.
          Within-guidelines sentences are presumed to be substantively
   reasonable. See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
   Cir. 2008). Nava-Gutierrez has failed to rebut this presumption. The district
   court’s comments at sentencing clearly demonstrate that it considered Nava-
   Gutierrez’s claim of cartel intimidation, along with other circumstances, in
   determining that a sentence at the top of the guidelines range was appropriate
   in this case. Nava-Gutierrez has not shown that the district court overlooked
   or improperly considered factors, and his mere disagreement with the
   propriety of the sentence imposed does not establish that his sentence is
   unreasonable. See United States v. Alvarado, 691 F.3d 592, 597 (5th Cir.
   2012); United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Nava-
   Gutierrez’s challenge to his sentence is essentially a request to have this court
   reweigh the sentencing factors, which is not the role of an appellate court.
   See Gall v. United States, 552 U.S. 38, 51-52 (2007); United States v. Heard,
   709 F.3d 413, 435 (5th Cir. 2013).
          AFFIRMED.




                                          2